Case: 13-13463   Date Filed: 06/23/2014    Page: 1 of 12




                                                            [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13463
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:12-cv-01776-JEO



SHARON BLAIR,

                                                Plaintiff - Appellant,

versus

METROPOLITAN LIFE INSURANCE COMPANY,

                                                Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (June 23, 2014)

Before TJOFLAT, WILSON and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 13-13463     Date Filed: 06/23/2014   Page: 2 of 12


      Originally filed in state court, Sharon Blair brought a claim against

Metropolitan Life Insurance Company (MetLife) under the Employee Retirement

Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq., alleging that her

Long Term Disability (LTD) benefits under her employee welfare benefit plan (the

Plan) were wrongfully terminated. MetLife removed the case to federal court,

where the district court ultimately granted MetLife’s motion for judgment as a

matter of law. Blair appeals that decision. Specifically, Blair argues that (1)

Harvey v. Standard Ins. Co., 503 F. App’x 845 (11th Cir. 2013) (per curiam),

entitles her to a remand so that MetLife can issue a decision in her second

administrative appeal; (2) the district court and MetLife failed to properly consider

her favorable Social Security Administration (SSA) award; (3) MetLife denied a

full and fair review by failing to inform Blair of materials needed to perfect her

appeal; (4) MetLife improperly required objective evidence when it terminated

Blair’s LTD benefits because the Plan did not require objective evidence; (5) the

district court should have considered the evidence that was submitted during her

second appeal; (6) she should have been allowed discovery because a conflict of

interest existed; and (7) it was error for the district court to analyze her ERISA

claim under our six-step ERISA analysis as explained in Blankenship v. Metro.

Life Ins. Co., 644 F.3d 1350, 1355 (11th Cir. 2011) (per curiam). After

consideration of the parties’ briefs and the record on appeal, we affirm.


                                           2
              Case: 13-13463     Date Filed: 06/23/2014   Page: 3 of 12


      I.     FACTS

      Blair is a former employee of Progressive Corporation, where she worked as

a claims specialist, analyzing and determining Progressive’s liability for losses or

damages, attempting settlement with claimants and attorneys, corresponding with

and interviewing witnesses and claimants, and calculating and paying claims.

Blair’s last active day of work was August 13, 2007.

      Progressive’s Plan included LTD coverage. In part, the Plan provided

benefits for disability resulting from a “mental or nervous disorder or disease.”

These benefits were generally subject to a 24-month limitation. On November 13,

2007, MetLife received a claim from Blair seeking LTD benefits under the Plan.

MetLife approved her claim the following January, granting LTD benefits

retroactive to November 13, 2007. MetLife determined that Blair had a mental or

nervous disorder, specifically, recurrent major depression. Accordingly, Blair was

advised that her LTD benefits were subject to a 24-month maximum and were thus

scheduled to cease on November 12, 2009. At this time, MetLife also advised

Blair that in order to remain eligible for LTD benefits, Blair was to (1) continue to

satisfy the definition of disability and all other requirements under the Plan and (2)

periodically provide updated medical information regarding her disability.

      On March 7, 2008, Blair was notified that her application for Social Security

Benefits had been approved—she would receive benefits effective February 2008.


                                          3
             Case: 13-13463     Date Filed: 06/23/2014   Page: 4 of 12


Once Blair notified MetLife that she was receiving Social Security, Blair’s LTD

benefits were adjusted, as provided under the Plan.

      On March 14, 2008, MetLife advised Blair that it needed additional

information from her and her doctors to verify that she was still eligible for LTD

benefits. MetLife also faxed medical records requests to Blair’s three treating

doctors of record: Dr. Rafael Beltran, a psychiatrist; Dr. A. Bartow Ray, a

psychologist; and Dr. A. Just, a neurologist. MetLife failed to receive the

requested records. Accordingly, it terminated Blair’s LTD benefits effective May

14, 2008. However, MetLife soon thereafter received records from Drs. Just and

Ray and reinstated Blair’s LTD benefits effective May 15, 2008.

      On August 20, 2008, and September 30, 2008, MetLife again requested that

Blair provide records of her recent medical information. Blair complied; however,

based on her most recent medical records, MetLife concluded that Blair was now

capable of performing the duties of her claims specialist position and terminated

her LTD benefits. MetLife mailed the termination letter on November 6, 2008.

      Blair appealed MetLife’s decision. MetLife enlisted two doctors to evaluate

Blair’s medical records. Each authored a report concluding that Blair’s medical

records did not demonstrate that Blair suffered from impairments that rendered her

unable to perform the duties of her occupation from November 7, 2008 onward.

These reports were faxed to Drs. Just and Ray on January 16, 2009. MetLife asked


                                         4
              Case: 13-13463    Date Filed: 06/23/2014     Page: 5 of 12


for their comments and additional clinical evidence if they disagreed with the

reports. They did not respond. Again on January 22, 2009, MetLife faxed the

reports to Drs. Just and Ray and requested comments and additional clinical

evidence by the next day.

      On January 30, 2009, MetLife had still not heard from Drs. Just and Ray.

On that same day MetLife issued its decision denying Blair’s administrative

appeal. In its letter rejecting Blair’s appeal, MetLife acknowledged that Blair had

received Social Security benefits, but explained that a Social Security award did

not guarantee the approval or continuation of LTD benefits and that the SSA’s

determination was separate from and governed by different standards than

MetLife’s review and determination pursuant to the terms of the Plan. The notice

concluded by advising that the latest “review constitutes MetLife’s final

determination on Appeal in accordance with the Plan and federal law” and that

Blair had the right to file a civil lawsuit under ERISA.

      Blair subsequently retained an attorney, Myron Allenstein. Four months

later, on June 3, 2009, MetLife received a letter from Allenstein, requesting

documents and information relating to Blair’s claim. Allenstein further requested

45 days to present additional information and argument in support of Blair’s claim

for LTD benefits. Although MetLife agreed to consider materials through July 31,

2009, Allenstein continued to send letters stating that he anticipated submitting


                                          5
                 Case: 13-13463   Date Filed: 06/23/2014   Page: 6 of 12


additional records on Blair’s behalf. He sent these letters on July 29, 2009, in

September 2009, and December 2009. Although there were numerous occasions

thereafter in which Allenstein suggested that he was, or by a certain date would be,

done submitting additional materials, and other occasions where MetLife indicated

its desire to resolve the claim on the file as supplemented, Allenstein kept sending

additional materials to MetLife periodically over the course of the next two-plus

years.

         On December 12, 2011, Allenstein submitted an additional document dated

October 19, 2011, and noted that he had no additional evidence to submit. On

February 13, 2012, Allenstein wrote MetLife declaring he had submitted his last

evidence on December 12 and that MetLife’s purported 45-day deadline for a

response had passed. In early April 2012, without any further communication,

Blair filed suit for ERISA benefits in state court. MetLife removed the case to

federal court.

         Both parties filed a slew of motions; the only one relevant here is MetLife’s

motion for judgment as a matter of law, which is before us on appeal. The district

court granted MetLife’s motion for judgment as a matter of law finding that

MetLife’s claim determination at issue was de novo correct. The court denied

Blair’s motions, and held that the court’s review was limited to the record before

MetLife at the time the claim determination at issue was made.


                                            6
             Case: 13-13463     Date Filed: 06/23/2014    Page: 7 of 12


      II.    STANDARD OF REVIEW

      We review de novo the district court’s decision affirming an ERISA plan

administrator’s decision regarding benefit eligibility, and apply the same standards

as the district court. Blankenship, 644 F.3d at 1354. ERISA itself does not provide

a standard for courts to review the benefits determinations of plan administrators or

fiduciaries. Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 109, 109 S. Ct.

948, 953 (1989). With Firestone and Metropolitan Life Insurance Company v.

Glenn, 544 U.S. 105, 128 S. Ct. 2343 (2008), as guides, however, this circuit has

formulated a multi-step framework for courts reviewing an ERISA plan

administrator’s benefits decisions:

      (1) Apply the de novo standard to determine whether the claim
      administrator’s benefits-denial decision is “wrong” (i.e., the court disagrees
      with the administrator’s decision); if it is not, then end the inquiry and affirm
      the decision.

      (2) If the administrator’s decision in fact is “de novo wrong,” then
      determine whether he was vested with discretion in reviewing claims; if not,
      end judicial inquiry and reverse the decision.

      (3) If the administrator’s decision is “de novo wrong” and he was vested
      with discretion in reviewing claims, then determine whether “reasonable”
      grounds supported it (hence, review his decision under the more deferential
      arbitrary and capricious standard).

      (4) If no reasonable grounds exist, then end the inquiry and reverse the
      administrator’s decision; if reasonable grounds do exist, then determine if he
      operated under a conflict of interest.

      (5)    If there is no conflict, then end the inquiry and affirm the decision.


                                          7
               Case: 13-13463        Date Filed: 06/23/2014      Page: 8 of 12


       (6) If there is a conflict, the conflict should merely be a factor for the
       court to take into account when determining whether an administrator’s
       decision was arbitrary and capricious.


Blankenship, 644 F.3d at 1355. See Doyle v. Liberty Life Assurance Co. of Boston,

542 F.3d 1352, 1357 (11th Cir. 2008).

       III.   DISCUSSION

       Blair first argues that our decision in Harvey entitles her to remand in order

to require MetLife to make a decision on her alleged “second appeal.” 503 F.

App’x at 848. Basically, Blair argues that remand is necessary so that MetLife can

reconsider her claim in light of the evidence she failed to timely submit and which

MetLife had no legal obligation to consider, under either the terms of the Plan or

ERISA itself. But in Harvey we rejected that exact argument, and we reject it here,

too. 1 See id. at 848–49.

       Next, Blair argues that the district court and MetLife failed to properly

consider her favorable SSA award. Blair is mistaken. The district court did

consider Blair’s favorable award of SSA benefits but found that the only

information in the record relating to Blair’s SSA award was the fact that she was

awarded SSA benefits in March 2008. That is all. Accordingly, it could not

address the claim in more detail. Blair did not produce any other information, like,


       1
       We note that the attorney of record in Harvey is the same attorney of record in this case,
Myron Allenstein.
                                                8
             Case: 13-13463     Date Filed: 06/23/2014   Page: 9 of 12


for example, an opinion from an administrative law judge awarding benefits. The

district court did not even know what materials the SSA considered in making its

favorable decision because Blair did not provide it with that information. And

contrary to Blair’s assertions, MetLife did consider her favorable SSA award.

MetLife’s January 30, 2009 determination makes note of the award and explains

that the awarding of SSA benefits does not guarantee the approval or continuation

of LTD benefits because the SSA benefits decision is separate from and governed

by different standards than MetLife’s review and determination under the Plan.

Accordingly, this argument fails.

      Blair also contends that MetLife denied a full and fair review by failing to

inform Blair of materials needed to perfect her appeal. Specifically, Blair argues

that MetLife failed to comply with 29 C.F.R. § 2560.503-1(g)(1)(iii), which

requires notice of an adverse benefit determination to include, “in a manner

calculated to be understood by the claimant,” a “description of any additional

material or information necessary for the claimant to perfect the claim and an

explanation of why such material or information is necessary.” See 29 U.S.C. §

1133; 29 C.F.R. § 2560. 503-1. Our Circuit requires only that notice of an adverse

benefit determination “substantially comply” with the content requirements set

forth in the regulation. See Perrino v. So. Bell Tel. & Tel. Co., 209 F.3d 1309,

1317–18 (11th Cir. 2000); Counts v. Gen. Life Ins. Co., 111 F.3d 105, 108 (11th


                                          9
             Case: 13-13463     Date Filed: 06/23/2014    Page: 10 of 12


Cir. 1997). In Counts, we found that an insurance company’s letter met the

statutory requirements where the letter “taken as a whole, . . . supplied [the

plaintiff] with a statement of reasons that, under the circumstances of the case,

permitted a sufficiently clear understanding of the administrator’s position to

permit effective review.” Counts, 111 F.3d at 108. We agree with the district

court that MetLife provided Blair with the necessary information. In its November

6, 2008 notice advising Blair that her LTD benefits would be terminated, MetLife

stated the following with regard to Blair’s right to appeal:

      If you wish to further pursue your LTD claim the following
      information is needed to review from Dr. Ray; Current psychiatric
      evaluation, office visit notes, medical records, and/or testing which
      documents an impairment in functional abilities that would prevent
      you from performing the essential duties of your occupation. Medical
      information needed from Dr. Just; Abnormal examination, diagnostic
      testing to confirm a severity of impairments, current functional
      capabilities and restrictions and limitations, an updated treatment plan
      and certification of disability.

Blair appealed and advised MetLife that she was not submitting additional

information and would rely on her physicians to do so. MetLife provided the

appropriate information and Blair’s argument fails.

      Blair argues that, contrary to the Plan, MetLife terminated Blair’s LTD

benefits based on Blair’s failure to provide objective evidence. But this claim

mischaracterizes MetLife’s reason for terminating Blair’s LTD benefits. Blair’s

LTD benefits were not terminated because she failed to provide objective


                                          10
             Case: 13-13463      Date Filed: 06/23/2014     Page: 11 of 12


evidence. Rather, MetLife’s decision was based on Blair’s inability to establish

disability under the Plan. Accordingly, this claim fails.

      Next, Blair argues that the district court should have considered the evidence

that was submitted during her second appeal. First, there was no “second appeal.”

MetLife was not required under the Plan to review extra materials after it had

denied her first appeal. Blair not only received a timely decision on her initial

claim but also a full administrative appellate review of her claim in accordance

with the terms of the Plan. At that point, Blair was free to file suit in federal court

because she had exhausted her administrative remedies. Yet, she requested

MetLife to conduct an additional administrative review of her claim, which

MetLife was not contractually bound, but voluntarily agreed, to do. Moreover, our

case law is clear that we are limited to only those documents that were before the

administrator at the time the decision was made. See Jett v. Blue Cross & Blue

Shield of Ala., Inc., 890 F.2d 1137, 1139 (11th Cir. 1989) (noting that a review of

the administrator’s determination is “based upon the facts as known to the

administrator at the time the decision was made”); Turner v. Delta Family-Care

Disability & Survivorship Plan, 291 F.3d 1270, 1273 (11th Cir. 2002) (per curiam)

(stating that the court’s review is “based on the evidence of record”). The

documents Blair sent to MetLife over the two years following the denial of her

administrative appeal were not part of the record considered when determining


                                           11
              Case: 13-13463    Date Filed: 06/23/2014    Page: 12 of 12


whether to deny Blair’s LTD benefits. Accordingly, the district court is affirmed

as to this issue.

       Blair contends that she should have been allowed discovery because a

conflict of interest existed. We agree with the district court that Blair’s discovery

request was unnecessary to resolve the case because the court correctly found that

MetLife’s decision to terminate LTD benefits was de novo correct. This finding

ends the analysis at step one. Accordingly, the court did not need to weigh

MetLife’s admitted conflict because that analysis is only necessary at the sixth and

final step of our Circuit’s multi-step test for reviewing ERISA plan administrator’s

benefit decisions. See Blankenship, 644 F.3d at 1355.

       Finally, Blair argues that our six-step ERISA analysis as explained in

Blankenship should be abandoned. See id. This argument ignores the fact that we

created this six-step analysis because of the Supreme Court’s holding in Glenn,

544 U.S. 105, 128 S. Ct. 2343, and have repeatedly affirmed this analysis post-

Glenn. See, e.g., Blankenship, 644 F.3d at 1355; Capone v. Aetna Life Ins. Co.,

592 F.3d 1189, 1195–96 (11th Cir. 2010); Doyle v. Liberty Life Assur. Co. of Bos.,

542 F.3d 1352, 1360 (11th Cir. 2008).

       The district court’s order granting judgment as a matter of law is affirmed.

       AFFIRMED.




                                          12